Title: To Thomas Jefferson from James Madison, 6 May 1783
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Philada. May 6. 1783.
        
        Your favor of the 21. Ult. written at Col: Pendleton’s was brought to hand by the post of last week. Col: Floyd’s family did not set out untill the day after it was received. I accompanied them as far as Brunswick, about 60 Miles from this, and returned hither on friday evening. Mr. Jones will attend the Assembly, and proposes to begin his journey this afternoon, if the present rain should cease. Mr. Lee also means to set out for the same purpose in a few days.
        
        Congress have received a long and curious epistle from Mr. Adams dated in February addressed to the president not to the secretary for foreign affairs. He animadverts on the revocation of his commission for a treaty of commerce with Great Britain, presses the appointment of a minister to that court with such a commission, draws the picture of a fit character in which his own likeness is ridiculously and palpably studied, finally praising and recommending Mr. Jay for the appointment, provided injustice must be done an older servant.
        Letters from the Marquis de la Fayette and Mr. Carmichael shew that the Court of Spain has become pretty tractable since the acknowledgment of our Independence by G.B. The latter has been treated with due respect. And the Court has agreed to accede to the territorial limit fixed for W. Florida in the provisional Articles. The navigation of the Mississippi remains to be settled.
        My absence from Congress for the past week disables me from giving you exact information of their latest proceedings. I am told that in consequence of Mr. A’s letter the secretary of foreign affairs has been instructed to project a treaty of commerce with Great Britain which will probably bring the attention of Congress to the general department of foreign affairs.
        Under the same cover with this are two letters for Miss Patsy, one from Mrs. Trist, the other from Miss Floyd with the copy of a song. I beg that my compliments may be accepted along with them.
        I am Dear Sir Your sincere friend,
        
          J. Madison Jr.
        
      